Deen, Presiding Judge.
The defendant Burke, a door-to-door encyclopedia salesman, was tried on a charge of molestation of a twelve-year-old child, and convicted of simple battery. The testimony of the child in this case is clear and cogent; immediately after the incident charged she ran from the house, where she had been alone while her parents went out for the evening, and in an overwrought condition related to neighbors what had happened. The defendant was apprehended before he had left the neighborhood, and shortly thereafter made a statement denying that he had gone to the home in question. He later changed this version to one that adopted most of the factual situation *625related by the child except that he denied doing more than touching her thigh accidentally.
Submitted February 4, 1976
Decided February 16, 1976.
We find the evidence sufficient. Examination of the record reveals no substantial legal error.

Judgment affirmed.


Quillian and Webb, JJ., concur.